DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Allowable Claims
Claims 4–8, 16–18 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Appelo EP 2803886A21 in View of McCausland US 2005/0210842 

Independent claim 4 is allowable over Appelo-’886 in view of McCausland.
Claim 4 discloses a pulse valve arranged within an opening of a pressure vessel comprising, inter alia, a housing having a plurality of sidewalls, a top, a base, an opening portion extending from the base and having an opening, and an extension extending from the opening portion.  The extension has a threading at an end thereof.  A pliant sealing member is received in a channel of the base of the housing.  The pulse valve is connected to a pipe within the pressure vessel via the threading of the extension.  The pliant sealing member creates a fluid-tight seal between the housing and an exterior surface of the pressure vessel as a result of tensile forces generated via the threaded connection between the extension and the pipe.  
Appelo-’886 discloses a pulse valve (valve device 10) arranged within an opening of a pressure vessel 24 comprising, inter alia, a housing (the housing of valve device 10) having a base (top 34) with an extension (exterior surface 36).  Appelo-’886  Id. 

    PNG
    media_image1.png
    969
    992
    media_image1.png
    Greyscale

Appelo-’886 differs from claim 4 because it does not disclose a pliant seal provided in a channel of the base 34 that creates a fluid-tight seal between the housing of the valve 10 and an exterior surface of the pressure vessel 24 as a result of tensile forces generated by a threaded connection between the extension 36 and the pipe 28.  
Rather, Appelo-’886  fails to disclose that the extension 36 and the pipe 28 are connected by a threaded connection, while also failing to teach a pliant seal in a channel of the base 34 that would seal the valve 10 to the pressure vessel 24.  
While McCausland teaches that a valve 16 can be attached to a pipe 18 by a threaded connection (McCausland Figs. 5, 6, [0061], [0077]), this connection is external to a pressure vessel 12 and is not used to generate tensile forces between the pipe 18 and the pressure vessel 12 to create a fluid-tight seal between the valve 16 and the pressure vessel 12.
Claim 27 is allowable for reasons similar to claim 4.  Claims 5–8 and 16–18 are allowable because they depend from claim 4.
Appelo US 2016/0074798 and Appelo, US 2016/0076665 
The Global Dossier has identified PCT/EP2017/078015 as in the same patent family as instant application.  The record for this PCT application contains an International Search Report dated May 24, 2018.  This search report identifies Appelo US 2016/074798 (“Appelo-’798”) as an “X” reference.  Appelo-’798 is a continuation-in-part of U.S. Application No. 14/488,642 which was published as Appelo, US 2016/0076665 (“Appelo-’665”).  Appelo-’798 and Appelo-’665 are disqualified as prior art under the 35 U.S.C. 102(b)(1)(A) and 102(b)(2)(C) exceptions.  
A disclosure which would otherwise qualify as prior art under 35 U.S.C. 102(a)(1) is disqualified if the disclosure was made:  (1) one year or less before the effective filing date of the claimed invention and (2) by the inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor.  35 U.S.C. 102(b)(1)(A).  As such, the USPTO will not apply a disclosure as prior art under 35 U.S.C. 102(a)(1) if it is apparent from the disclosure that it is by the inventor or a joint inventor.  MPEP 2153.01(a).  This means that in circumstances where an application names additional persons as joint inventors relative to the persons names as authors in Id.  For instance, if the application names joint inventors A, B, C and the prior publication names authors A and B, then it is apparent that that the publication is by the inventor or a joint inventor.  Id.
Likewise, a disclosure which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) is disqualified if the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  35 U.S.C. 102(b)(2)(C).
Here, instant application was filed on Nov. 16, 2016, names Per Erik Albert Appelo and Abdul Basheer Kuttecheri as joint inventors and was recorded as assigned to General Electric Technology GMBH on Nov. 16, 2016.  
Appelo-’798 was published on Mar. 17, 2016, names Per Erik Albert Appelo as the inventor and was recorded as assigned to General Electric Technology GMBH on Aug. 17, 2016.  Appelo-’798 was filed on Sept. 10, 2015 and is a continuation-in-part of U.S. Application No. 14/488,642 (i.e., Appelo-’665) which was filed on Sept. 17, 2014.
Appelo-’665 was published on Mar. 17, 2016, names Per Erik Albert Appelo as the inventor and was recorded as assigned to General Electric Technology GMBH on Aug. 17, 2016.  
Appelo-’798 and Appelo-’665 are both potentially prior art references under 35 U.S.C. 102(a)(1) and 102(a)(2) because they were published and effectively filed before the effective filing date of instant application.  
The references, however, are disqualified under the 35 U.S.C. 102(b)(1)(A) exception as prior art under 35 U.S.C. 102(a)(1) because it is apparent that the disclosures are by the joint inventor, Per Erik Albert Appelo.  This is because both references only name Per Erik Albert Appelo (i.e., Inventor A) as the inventor, while instant application names Per Erik Albert Appelo and Abdul Basheer Kuttecheri (i.e., Inventors A and B) as joint inventors.  See MPEP 2153.01(a) (it is apparent that a disclosure naming inventors A and B is by the inventor where the application names inventors A, B and C).  
The references are also disqualified under the 35 U.S.C. 102(b)(2)(C) exception as prior art under 35 U.S.C. 102(a)(2) because the references and the claimed invention were subject to an obligation of assignment to the same person no later than the effective filing date of the claimed invention.  The references were each recorded as assigned to General Electric Technology GMBH on Aug. 17, 2016.  Instant application was effectively filed on Nov. 16, 2016.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appelo is contained in the record as the 9-page Foreign Reference dated May 24, 2018.